Dismissed and Memorandum Opinion filed July 17, 2014




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-14-00354-CV

 EQUITABLE INVESTORS OF TEXAS, LLC, GARY SHEAGLY, 2801
ARCHERWOOD, INC., IRWIN KERBER, CASEY KEY, LLC, BERNARD
   LAVES, COTTONWOOD PLAZA, LLC, WALTER HORIKOSHI,
KENNETH AND SUE CLEMMONS, JAMES GREY ENERGY, LLC, AND
           MCHAEUSZER GAS & OIL, LLC, Appellants

                                      V.

 NOXXE OIL AND GAS, INC., WESTERN ENERGY GROUP, LLC AND
                STEVEN SHAFER, Appellees

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-75737

                MEMORANDUM                    OPINION


      This is an appeal from a judgment signed February 4, 2014. The notice of
appeal was filed on May 5, 2014. To date, the filing fee of $195.00 has not been
paid. No evidence that appellants have established indigence or are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 20.1; and Tex. R. App. P. 5.

      On June 11, 2014, this court ordered appellants to pay the appellate filing fee
on or before June 26, 2014, or the appeal would be dismissed. Appellants have not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).



                                      PER CURIAM



Panel consists of Justices Boyce, Busby and Wise.




                                         2